Citation Nr: 1134171	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-49 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for a neurological disability of the legs.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Louisville, Kentucky, which, in pertinent part, denied service connection for PTSD, vertigo and a neurological disability of the legs.  

In the December 2009 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  Later, in a June 2011 submission, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran died on June [redacted], 2011.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 8, 2011, the Board received confirmation through a Social Security Administration inquiry that the Veteran had died on June 10, 2011, during the pendency of his VA appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal as to the claims for service connection for PTSD, vertigo, and a neurological disability of the legs is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


